DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al (USPN 2004/0040665) in view of Kano et al (USPN 2007/0274021).

an uneven surface with projections (uneven surface includes projections 205 and depressions 216) formed in the insulation covering layer (213) configured to cover the projections of said chuck electrode, wherein top surfaces of said projections being formed in the insulation covering layer are flush with each other to define a wafer supporting plane (see figure 22).
Mizuno does not explicitly disclose the insulating as claimed. However, using an C-PBN insulating layer to cover an electrode is well in the art.
Kano discloses an electrostatic chuck comprises an insulating layer (5) convers an electrostatic chuck electrode (3), wherein the insulating layer is made of C-PBN (see par. 0013).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the insulating layer of Mizuno to incorporate C-PBN insulating layer as disclosed by Kano in order to avoiding flaws on the attracted surface of the wafer, thereby, prolonging a lifetime of the electrostatic chuck device.
Regarding claim 2, Mizuno discloses wherein said chuck electrode (201) has an uneven surface (see figure 14), and said uneven surface (uneven surfaces includes projections and depressions) of said insulation cover layer (242) is formed in correspondence with said uneven surface of said chuck electrode pattern (see figure 22).
Regarding claim 3, Mizuno discloses wherein a plurality of projections (205) are formed in a dotted pattern with gaps (such as the dotted pattern  formed by the circular projections 205  with diameter 1 to 5 mm with gap (216) there-between on the surface of said chuck electrode (e.g. see par. 0139).
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836